DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 3-2-2022 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 13-22 have been added.
Claims 1, 2, 6, and 7 are amended.
Claims 1, 2, 6, 7, and 11-22 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 3-2-2022 have been fully considered but they are not persuasive. I particular, the Applicant’s arguments are directed towards the amendments to the claims, which have altered the scoop of the claims and are addressed in the instant Office Action. 

Regarding the Applicant’s arguments on page 7 directed towards the claim objections, the claim objections have been withdrawn in view of the amendments to the claims. 

 Regarding the Applicant’s arguments on page 7 directed towards the 101 rejection, the 101 rejection has been withdrawn in view of the amendments to the claims. IN particular, the claims noe positively recites that the unmanned vehicle system is remotely controlled by the operation instruction control unit, which amounts to more than the mere abstract idea of transmitting data from one location to another. 

Regarding the Applicant’s arguments on pages 8-10 directed towards the Shoyama reference, the Examiner notes that Shoyama explicitly teaches that the work contents are changed in at least para.[0052], “recommending reduction of the speed of the vehicle”. Shoyama does not expressly indicate changing the soil loading positions and the soil discharging positions, however these aspects are encompassed by Casson. 

Regarding the Applicant’s arguments on pages 10-11 directed towards the Casson reference, the Examiner notes that Casson anticipates changing the soil loading positions and the soil discharging positions in a situation where the unmanned vehicle are required to avoid certain routes based on optimization constraints, see para.[0043] “a number of optimization constraints for the route assignment are determined”, for example, if the constraints are related to tire wear, as seen in para.[0064], “constraints can be combined into a scoring function. Using methods in operations research, the scoring function would be maximized or minimized by varying the speed profile. The scoring function may utilize tables or functions characterizing things such as…tire wear”. Therefore, Casson anticipates a situation where different soil loading positions and the soil discharging positions are associated with different routes, and a specific route is selected based on the calculated constraints. 

The Applicant’s arguments on page 11, lines 13-26 appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. Please see the official reasoning below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 11 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoyama (US Publication No. 2007/0057478) in view of Casson (US Publication No. 2014/0297182). 
Regarding claims 1 and 6, Shoyama teaches a tire management system and method that manages a loaded state of a tire mounted on each of the vehicles that perform the assigned work, the tire management system comprising (see para.[0034], “tire information management center 300”): 
an overloaded vehicle detection unit configured to detect an overloaded vehicle in which a tire load of the work assigned to each of the vehicles exceeds a predetermined tire load set in the tire itself (see at least para.[0052], “a received measurement is not within the allowable range… information recommending reduction of the load weight on the vehicle”); 
and a work contents changing processing unit configured to perform, when the overloaded vehicle is detected, processing of changing work contents of the overloaded vehicle such that the tire load of the overloaded vehicle becomes equal to or less than the predetermined tire load (see at least para.[0052], “information recommending reduction of the load weight on the vehicle”, wherein reducing the weight on the tires anticipates reducing the tire measurement back to an allowable range or an allowable “load” on the tires),
the work contents defining assigned work, including one or more travel routes and one or more processes to be performed along the one or more travel routes (see at least para.[0014], “tire information management apparatus to select a drive route (for example, a drive route having a shorter distance to the destination, or a drive route in which the road surface condition to the destination is better”), 
the changed work contents including a change to a route or process to be performed in the work contents (see at least para.[0014], “tire information management apparatus to select a drive route (for example, a drive route having a shorter distance to the destination, or a drive route in which the road surface condition to the destination is better”); 
and an operation instruction control unit instructs the vehicle operator to execute the changed work contents (see at least para.[0052], “information recommending reduction of the load weight on the vehicle”, wherein reducing the weight on the tires anticipates reducing the tire measurement back to an allowable range or an allowable “load” on the tires), 
wherein the work contents changing processing unit determines whether a travel route is detected where the tire load of the overloaded vehicle is equal to or less than the predetermined tire load, and, when determining that there is the detected travel route travel  (see para.[0056], “the tire information management center 300 may select, from a plurality of drive routes that the vehicle 100 can take from the current position to the destination, a drive route that is less likely to place a large burden on the tire”. Also, see para.[0061], “that the measurement comes from, drive route information indicating the drive route 2 that is less likely to place a large burden than the drive route 1”), the work contents changing processing unit puts a higher priority on choosing the travel route to rather than reducing a vehicle speed of the overloaded vehicle (see para.[0062], “The driver, in addition, can drive the vehicle at a slower traveling speed (30 km/h in this case) than the current traveling speed (60 km/h in this case) in order to reduce further the burden on the tire”,. Also, see at least para.[0063], “As a result, the transportation efficiency as the whole may be deteriorated”, which anticipates using a slower vehicle speed as a secondary choice to selecting another route since a slower vehicle will deteriorate the overall efficiency of the other plurality of vehicles), 
and when determining that there is no detected travel route, performs an operation to reduce the vehicle speed so that the tire load is equal to or less than the predetermined tire load or an operation to reduce a loaded amount in the overloaded unmanned vehicle (see para.[0062], “The driver, in addition, can drive the vehicle at a slower traveling speed (30 km/h in this case) than the current traveling speed (60 km/h in this case) in order to reduce further the burden on the tire”. Although, Shoyama does not expressly indicate determining that no travel route is detected, it would have been prima facie obvious to at least slow down the vehicle as a last resort to reduce wear on the tires in a situation where there is no available route. Therefore, based on the finite number of identified, predictable solutions presented by Shoyama, it would have obvious to try slowing down the vehicle if a travel route is not available with a reasonable expectation of successfully of reducing the wear on the tires, as recognized by Shoyama in at least para.[0062]. See at least MPEP 2143,I, (E)).
Shoyama does not expressly indicate performing the above steps automatically, however, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to merely automate the manual activities of reducing speed and selecting and driving on one of the plurality of drive routes disclosed by Shoyama above, as seen in at least MPEP 2144.04, III.
Shoyama does not expressly indicate unmanned vehicles, 
an operation instruction control unit for remotely controlling the overloaded unmanned vehicle to execute the changed work contents, 
assigns work to each of a plurality of unmanned vehicles, 
and an operation instruction that causes the vehicle to execute the changed work contents, 
and changing a loading position and a soil discharging position, 
wherein the work contents changing processing unit determines whether a travel route is detected where the tire load of the overloaded unmanned vehicle is equal to or less than the predetermined tire load, and, when determining that there is the detected travel route, the work contents changing processing unit puts a higher priority on choosing the travel route to rather than reducing a vehicle speed of the overloaded unmanned vehicle, 
and when determining that there is no detected travel route, the work contents changing processing unit performs an operation to reduce the vehicle speed so that the tire load is equal to or less than the predetermined tire load or an operation to reduce a loaded amount in the overloaded unmanned vehicle.
However, Casson teaches a management system and method that assigns work (see para.[0034], “In general, a mine dispatcher or fleet management system assigns trucks to a certain destination”) to each of a plurality of unmanned vehicles (see para.[0029]), 
and an operation instruction that causes the vehicle to execute the changed work ( see at least para.[0034], “fleet management system assigns trucks to a certain destination, and may, in some cases, specify the route by which the truck should travel…by minimizing the travel time between destinations”. Also see para.[0046], “The vehicle dynamics model may be more complete, though, integrating information such as road conditions, tire wear,”), 
an operation instruction control unit for remotely controlling the overloaded unmanned vehicle to execute the changed work contents (see at least para.[0003], “a centralized control system is arranged to assign each vehicle to a particular route through the mine”), 
and changing a loading position and a soil discharging position (see at least para.[0033], “ several loading and dumping locations connected by a road network”. Also, see at least para.[0034], “fleet management system assigns trucks to a certain destination, and may, in some cases, specify the route by which the truck should travel…by minimizing the travel time between destinations”, which anticipates situation where the Casson teaches selecting routes to destinations based on minimize travel time between destinations, which anticipates changing loading and discharging positions that are closer together in order to minimize travel time).
wherein the work contents changing processing unit determines whether a travel route is detected where the tire load of the overloaded unmanned vehicle is equal to or less than the predetermined tire load (see para.[0046], “The vehicle dynamics model may be more complete, though, integrating information such as road conditions, tire wear,”. Also, see para.[0003], “a centralized control system is arranged to assign each vehicle to a particular route through the mine”), 
and when determining that there is the detected travel route, the work contents changing processing unit puts a higher priority on choosing the travel route to travel (see para.[0031], “Such a stop or slow-down can result in very inefficient operation of the stopping or slowing vehicle”, which anticipates ),
 rather than reducing a vehicle speed of the overloaded unmanned vehicle (see para.[0035], “a truck may be forced to slow or stop at an occupied intersection, or to slow because of a slower vehicle traveling the same route (in many situations mining haulage vehicles are prohibited from overtaking other vehicles for safety reasons”), 
and when determining that there is no detected travel route, the work contents changing processing unit performs an operation to reduce the vehicle speed so that the tire load is equal to or less than the predetermined tire load or an operation to reduce a loaded amount in the overloaded unmanned vehicle (see para.[0046], “Given the vehicle's current status (e.g., carrying a load, or empty), vehicle dynamics model 310 can be used to define speed constraints such as a maximum speed for the vehicle”, which anticipates reducing the maximum vehicle speed in a situation where a route that reduces tire wear cannot be found).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Casson’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Casson in at least para.[0021].

Regarding claims 2 and 7, Shoyama teaches an actual tire load calculation unit configured to calculate an actual tire load which is a tire load of the vehicle in actual operation based on loaded amount information and notified from each of the vehicles connected wirelessly (see at least para.[0012], [0017], [0052], Shoyama teaches determining allowable  ranges of measurement values for tire parameters, wherein the tire parameter measurement corresponds to the measurement’s “load” on the tire, and any measurement outside of an allowable range anticipates an “overloaded” vehicle that creates a greater load on the tires), 
wherein the overloaded vehicle detection unit detects an overloaded vehicle in which an actual tire load to each of the vehicles exceeds the predetermined tire load (see at least para.[0012], [0017], [0052], Shoyama teaches determining allowable  ranges of measurement values for tire parameters, wherein the tire parameter measurement corresponds to the measurement’s “load” on the tire, and any measurement outside of an allowable range anticipates an “overloaded” vehicle that creates a greater load on the tires), 
and the work contents change processing unit performs, when the overloaded vehicle is detected, processing of changing the work contents of the overloaded vehicle such that the actual tire load of the overloaded vehicle in actual operation becomes equal to or less than the predetermined tire load (see at least para.[0052-0055], Shoyama teaches recommending reduction of a load weight of the vehicle, wherein reducing the weight on the tires anticipates reducing the tire measurement back to an allowable range or an allowable “load” on the tires).
Shoyama does not expressly indicate vehicle speed information, autonomously changing the work contents of the vehicle, and work assigned to each of the vehicles.
However, Casson teaches work assigned to each of the vehicles (see at least para.[0034], Casson teaches managing a worksite for a plurality of autonomous vehicles. Also, see at least para.[0037], Casson teaches autonomous vehicles).
and autonomously changing the work contents of the vehicle (see at least para.[0030], Casson teaches certain routes are associated with different parameters, such as weight limits. Also, see at least para.[0038], Casson teaches assigning a particular route for a vehicle based on the weight and loaded capacity, which anticipates changing a route based on the weight of the vehicle and route weight limits. See at least para.[0046-048], Casson teaches determining constrains for vehicles, such as tire wear).
and vehicle speed information (see at least para.[0090], Casson teaches controlling the speed of the vehicle based on tire wear). 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Casson’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Casson in at least para.[0021].

Regarding claims 11 and 12, Shoyama does not expressly indicate the loading position and soil discharging position are changed to a new loading position and a new soil discharging position, which are selected from a plurality of loading positions and soil discharging positions, respectively.
However, Casson teaches the loading position and soil discharging position are changed to a new loading position and a new soil discharging position (see at least para.[0033], Casson teaches multiple loading and dumping sites. Also, see at least para.[0034], Casson teaches selecting routes to destinations based on minimize travel time between destinations, which anticipates changing loading and discharging positions that are closer together in order to minimize travel time), which are selected from a plurality of loading positions and soil discharging positions, respectively (see at least para.[0033], Casson teaches multiple loading and dumping sites).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Casson’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Casson in at least para.[0021].

Regarding claims 13, Shoyama teaches execute the changed work contents (see para.[0062], “the driver of the vehicle 100 changes drive routes thereof from the current drive route 1 to the drive route 2 by referring to the received drive route information. The driver, in addition, can drive the vehicle at a slower traveling speed”). 
Shoyama does not expressly indicate the operation instruction control unit is configured to output to the overloaded unmanned vehicle an operation instruction for remotely controlling the unmanned vehicle to execute the changed work contents, the tire management system further comprising: 
the overloaded unmanned vehicle configured to receive the operation instruction and control operation of the overloaded unmanned vehicle according to the operation instruction.
However, Casson teaches the operation instruction control unit is configured to output to the overloaded unmanned vehicle an operation instruction for remotely controlling the unmanned vehicle (see para.[0029], “the system may directly control the vehicle's route as well as the vehicle's speed to avoid the contention condition”) to execute the changed work contents (see para.[0003], “a centralized control system is arranged to assign each vehicle to a particular route through the mine”), the tire management system further comprising: 
the overloaded unmanned vehicle configured to receive the operation instruction and control operation of the overloaded unmanned vehicle according to the operation instruction (see para.[0034], “fleet management system assigns trucks to a certain destination”. Also, see para.[0039], “After the route assignment is generated,…A "speed profile" defines, for each point along a particular route, a particular speed. The speed profile may include a number of distinct speeds that are defined for particular road segments of a route”).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Casson’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Casson in at least para.[0021].

Regarding claim 14, Shoyama teaches execute the changed work contents (see para.[0062], “the driver of the vehicle 100 changes drive routes thereof from the current drive route 1 to the drive route 2 by referring to the received drive route information. The driver, in addition, can drive the vehicle at a slower traveling speed”). 
Shoyama does not expressly indicate the operation instruction control step comprises outputting to the overloaded unmanned vehicle an operation instruction for remotely controlling the unmanned vehicle to execute the changed work contents, the tire management method further comprising: receiving at the overloaded unmanned vehicle the operation instruction; and controlling the overloaded unmanned vehicle according to the operation instruction. 
Casson taches the operation instruction control step comprises outputting to the overloaded unmanned vehicle an operation instruction for remotely controlling the unmanned vehicle (see para.[0029], “the system may directly control the vehicle's route as well as the vehicle's speed to avoid the contention condition”) to execute the changed work contents (see para.[0003], “a centralized control system is arranged to assign each vehicle to a particular route through the mine”), the tire management method further comprising:
 receiving at the overloaded unmanned vehicle the operation instruction (see para.[0029], “the system may directly control the vehicle's route as well as the vehicle's speed to avoid the contention condition”); 
and controlling the overloaded unmanned vehicle according to the operation instruction (see para.[0034], “fleet management system assigns trucks to a certain destination”. Also, see para.[0039], “After the route assignment is generated,…A "speed profile" defines, for each point along a particular route, a particular speed. The speed profile may include a number of distinct speeds that are defined for particular road segments of a route”)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Casson’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Casson in at least para.[0021].

Regarding claims 15 and 16, Shoyama teaches the changed work contents comprises a change to a process to be performed in the work contents (see para.[0058], “when the vehicle 100 takes a shorter drive route, and the like, the increase of the tire temperature is restrained, and it is less likely that a large burden is placed on the tire”).

Regrading claims 17 and 18, Shoyama does not expressly indicate the changed work contents comprises a change to a loading position and a soil discharging position of a route with a longer waiting time.
However, Casson taches the changed work contents comprises a change to a loading position and a soil discharging position of a route with a longer waiting time (see para.[0087], “Because resource 409 is occupied, vehicle 401 could travel to point 408 more slowly, thereby saving fuel and tire wear, for example, while still being equally productive”).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Casson’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Casson in at least para.[0021].

Regarding claims 19 and 20, Shoyama teaches the travel route is chosen based on a condition that a travel route where the vehicle speed in a loaded running process or in an unloaded running process is lower (see para.[0055], ”when a driver sees the deterioration restraint information recommending reduction of a speed of the vehicle 100”. Also, see para.[0006], “for loading at the tail, thereby repeating these "loading”, "transportation”, "unloading," and "waiting" stages.”).

Regarding claims 21 and 22, Shoyama does not expressly indicate the travel route is chosen based on a condition that a waiting time in a loading process or in a soil-discharging process is longer. 
Casson teaches the travel route is chosen based on a condition that a waiting time in a loading process or in a soil-discharging process is longer (see para.[0087], “Because resource 409 is occupied, vehicle 401 could travel to point 408 more slowly, thereby saving fuel and tire wear, for example, while still being equally productive”).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shoyama’s management system that increases transportation efficiency for a fleet of vehicles, with the teachings of Casson’s management system that controls the paths of a fleet of vehicles operation efficiency of a task, in order to achieve a management system and method that assigns work to each of a plurality of vehicles in order to facilitate worksite operations in an efficient manner, as recognized by Casson in at least para.[0021].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665